DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-20 in the reply filed on July 14, 2021 is acknowledged. As such, claims 21-30 are withdrawn
It is noted for the record that although in the reply filed July 14, 2021 Applicants additionally elected species Group I, the Examiner initiated an interview with Daniel Greenhalgh on July 20, 2021 to clarify the species requirement where Applicants were actually required to elected one species from each of Group I, Group II and Group III. Applicants orally elected species a) in Group I, species a) in Group II and species a) in Group III. As such, claims 6, 8-9, 15, 17-18 and 20 are also withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boek (WO2016196615, rejection using corresponding English document US Pub 20080162768).
Regarding claims 1 and 10: Boek teaches the following laminate article which can be glass-ceramic (see 0014-0015 for the laminate structure and 0013 and Boek’s claim 11 for teaching glass-ceramic).

    PNG
    media_image1.png
    186
    983
    media_image1.png
    Greyscale

	The core glass layer above has a first CTE and cladding layers, which can be glass-ceramic (see 0013 and Boek’s claim 11), each have a CTE lower than the CTE of the core (see 0013, 0033-0034).
	Each of the claddings has a thickness of 0.01-0.3mm (0029) which provides for a total overlapping the range claimed. As overlapping ranges has been held by the courts to provide for a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose thicknesses within Boek’s workable ranges (MPEP 2144.05). 
Each of the claddings can be made of alumino-borosilicate-glass (see compositions allowed for 0048-0046 and composition taught in Table 1), each can be made tinted with the addition of one or more tinting agents including oxidized Mo (MoO3), W (WO3), etc. (see 0013, 0022-0024, Boek’s claim 1) and Boek suggest suitable individual and total content values for tinting agents of MoO3 and WO3 being within the range claimed (see 1-7 and 1-8 in Table 2 for example).  
It is noted that given the claddings being glass-ceramic, they will necessarily have a glassy phase and at least one cerammed (crystalline) phase. Although the cerammed (crystalline) phase is not explicitly discussed as stoichiometric, non-
Regarding claims 2 and 11: Each of the claddings can be made of alumino-borosilicate-glass overlapping or even falling within the ranges claimed (see compositions allowed for 0048-0046 and composition taught in Table 1).
Regarding claims 3, 12 and 16: Boek’s entire glass 100 can have a total thickness of 1-3mm, or even 1.5-2.5mm and the ratio of thickness of the core to the total is at least 0.7, at least 0.8, at least 0.85, at least 0.9 or even at least 0.95 (see 0029). This teaching allows for core thicknesses overlapping or even falling within the range claimed. 
Boek suggest suitable individual and total content values for tints of MoO3 and WO3 being within the range claimed (see 1-7 and 1-8 in Table 2 for example).  
Regarding claims 4 and 13: Although the claimed properties are not explicitly disclosed, given that Boek’s article is the same as that claimed, one having ordinary skill would reasonably conclude the same properties to be present absent a showing to the contrary (MPEP 2112). 
Regarding claims 5 and 14: Although the claimed properties are not explicitly disclosed, given that Boek’s article is the same as that claimed, one having ordinary skill would reasonably conclude the same properties to be present absent a showing to the contrary (MPEP 2112). 
	Alternatively, given that Boek allows for their article to be transparent with a transmittance of at least 70%, translucent or even opaque (i.e. ~0%) in the visible (see .  

Claim 4-5, 13-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boek (WO2016196615, rejection using corresponding English document US Pub 20080162768) as applied to claim 1, in view of either one of Dejneka (US Pub 20190177206 having an earlier filing date) or Dejneka (US Pub 20200399167 having an earlier filing date).
The following rejection of claims 4-5, 13 and 14 is an alternative to the rejections of claims 4-5, 13 and 14 above. 
As discussed above Boek teaches the invention of claim 1 but they do not explicitly disclose the crystalline phase claimed or the exact transmittance properties claimed. 
However, Boek does not exclude these features and instead only generally teach their cladding glasses being tinted and their article used for applications including windshields, etc.
As Dejneka (‘206), who similarly teaches alumino-borosilicate glass compositions that can be colored and used in windshields, etc. teaches that their compositions having crystalline phase meeting that claimed (0085) and transmittance properties meeting that claimed (See 0103-0106) allows for a composition that can be processed after fabrication to produce a range of colors (0005), it would have been obvious to one having ordinary skill at the time of invention to modify the Boek’s composition to include 
Alternatively, as Dejneka (‘167), who similarly teaches alumino-borosilicate glass compositions for windshields, etc. teaches that their compositions having a crystalline phase meeting that claimed (0132) and transmittance properties meeting that claimed (See 0062) allow UV and NIR blocking (See 0002), it would have been obvious to one having ordinary skill at the time of invention to modify the Boek’s composition to include that of Dejneka to allow for UV and NIR blocking.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784